Exhibit 10.7 THIRD AMENDED AND RESTATED EXECUTIVE SEVERANCE BENEFITS AGREEMENT This Third Amended and Restated Executive Severance Benefits Agreement (the “Agreement”) is entered into this 13th day of April, 2016 (the “Effective Date”), between Eric H. Bjerkholt (“Executive”) and Sunesis Pharmaceuticals, Inc. (the “Company”). This Agreement is intended to provide Executive with the compensation and benefits described herein upon the occurrence of specific events. Certain capitalized terms used in this Agreement are defined in Article 6.
